Citation Nr: 1511873	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	R. Scott Walker, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968.  He died in July 2008, and the appellant is claiming to be the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 administrative determination by the Houston, Texas VA Regional Office (RO), which denied the appellant's application for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits on the basis that she was not entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.   In December 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran was discharged from service in November 1968.

2.  The Veteran and the appellant were married in Texas in November 2003, and the Veteran died there in July 2008. 

3.  Prior to the Veteran's death, the Veteran and appellant had cohabitated continuously in Texas as husband and wife for nearly five years, and, without knowledge of a legal impediment, had formed a marriage deemed valid for VA purposes.  

4.  There is no evidence that any individual, other than the appellant, has filed a VA claim seeking death benefits on the basis of being the legal surviving spouse of the Veteran.


CONCLUSION OF LAW

The appellant has met the criteria for recognition as the Veteran's surviving spouse for VA death benefit purposes.  38 U.S.C.A. §§ 102, 103, 1102, 1304, 1310, 1311, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision regarding recognition of the appellant as the surviving spouse of the Veteran for VA death benefits purposes is favorable to the appellant, no further action is required to comply with the VCAA.

Recognition as the Surviving Spouse

The threshold question in this case is whether the appellant is a proper claimant to receive VA death benefits as the surviving spouse of the Veteran.  The appellant maintains that for VA benefit purposes she should be recognized as the Veteran's surviving spouse.  She argues that the Veteran's marriage to Stephanie was invalid and a "fraud," according to a June 2009 statement.  It has been asserted in various statements that the marriage to Stephanie was a "marriage by proxy" in November 1995 as the Veteran was in prison at that time.  It has also been advanced that the Veteran did not consent to such a marriage.  As argued in statements in August 2012 and in hearing testimony in December 2014, even if the marriage to Stephanie was considered a valid marriage according to state law and there was no divorce decree of record, the appellant's marriage to the Veteran should be deemed valid under 38 C.F.R. § 3.52(b) because at the time she married the Veteran neither she nor the Veteran had no knowledge of the legal impediment (i.e., the Veteran was not free to remarry, as there was no legal documentation that his prior marriage had been dissolved).  The appellant states that she did not know of the legal impediment until April 2004, after which time she testified that she and the Veteran went to the county clerk's office to learn more about this marriage to Stephanie (she said the Veteran was unaware of the marriage as well) and to find out if there was also a divorce decree.  She further states that she and the Veteran had believed that if the marriage to Stephanie was valid then it was also dissolved by divorce, despite there being no legal documents to that effect filed at the Bastrop County clerk's office where the marriage certificate had been filed.  

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541.  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2014).

The surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation, accrued benefits, or pension) if the surviving spouse was married to the veteran for one year or more.  38 U.S.C.A. § 1102(a)(2); 38 C.F.R. § 3.54(a).  To qualify as a surviving spouse, the person's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. §  3.50(b).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).

Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if:  (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabitated with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See also 38 U.S.C.A. § 103(a).  

In regard to continuous cohabitation, the provisions of 38 C.F.R. § 3.53 indicate that there must be continuous cohabitation from the date of marriage to the date of death of the veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur will not break the continuity of the cohabitation.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.
A marriage will be deemed valid if the appellant's signed statement that he or she had no knowledge of an impediment to marriage to the veteran is accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

Based on a careful review of the record and the appellant's arguments, the Board finds that she qualifies as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  Specifically, the evidence shows that she meets the requirements to qualify as a surviving spouse under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52.  

First, it is not in dispute that the Veteran and the appellant entered into a civil marriage in 2003.  A marriage certificate of record shows they were married in Texas in November 2003.  Then, according to a death certificate of record, the Veteran died in July 2008, which is more than one year after they were married.  Further, all indications in the record, to include a signed affidavit of the appellant in August 2012 and her hearing testimony that is deemed credible, are to the effect that the Veteran and the appellant lived together continuously from the date that they married until the date of the Veteran's death.  

Second, the appellant has argued emphatically and convincingly that at the time she entered into the marriage with the Veteran she was unaware of any legal impediment to their marriage, particularly that the Veteran may have still been legally married to Stephanie.  This appeal arises from an RO decision in May 2009 that denied the appellant's claim for VA death benefits on the basis that the appellant was not the surviving spouse of the Veteran.  The RO determined that the Veteran had not been free to marry the appellant in November 2003 because a prior marriage (between the Veteran and Barbara) had not been dissolved.  The record contains evidence that the Veteran had actually been married multiple times prior to November 2003.  In an opinion from VA's Regional Counsel, dated in July 2012, it was conceded that three prior marriages (to Barbara, Pamela, and Karen) were valid and that divorce decrees were of record with respect to each of them.  However, after reviewing the evidence to include a marriage license that had been returned to the county clerk's office in November 1995, VA counsel concluded that a proxy marriage between the Veteran and Stephanie (a fourth wife) appeared to be valid.  Nonetheless, VA counsel felt it was likely that Stephanie may have since died or divorced the Veteran.  

The Board finds that the appellant's statements and testimony to the effect that she had no knowledge of the existence of any marriage between the Veteran and Stephanie to be persuasive.  She has discussed at length the circumstances of her discovering the existence of such a marriage (which she deems to be invalid) and her efforts to learn whether it was valid or dissolved.  Moreover, the Board acknowledges that when a surviving spouse submits proof of marriage and meets the requirements for a deemed valid marriage, VA will accept the surviving spouse's statement that she had no knowledge of an impediment to marriage, absent information to the contrary.  38 C.F.R. § 3.205(c).  In this case, such a statement was submitted by the appellant in the form of an affidavit dated in August 2012.  The appellant reiterated her stance in hearing testimony, and the Board believes such testimony to be probative and credible.  

The record does contain evidence that seems to contradict an aspect of the appellant's assertions related to what the Veteran knew of a marriage with Stephanie and whether such a marriage was without his consent.  For example, the Veteran appears to have acknowledged his marriage to Stephanie in a statement in November 2004 (although he added that he did not believe the marriage was "official" given that there was no record of it at the county clerk's office).  Also, he wrote on a March 2004 Declaration of Status of Dependents form that he was married to Stephanie in November 1995 but that he was told by Stephanie's grandmother that Stephanie had divorced him in late 1997 (the Veteran indicated he had not heard from Stephanie since July 1997).  In any case, whether or not the Veteran had considered himself married to Stephanie at one time, he apparently believed they were subsequently divorced and that there was no legal impediment for him to marry the appellant.  More significantly, there has been no evidence whatsoever to indicate that the appellant knew of this prior marriage, whether or not legal, to Stephanie at the time she married the Veteran.  

Finally, there is no evidence of record to show that any other claim has been filed by an individual seeking VA death benefits on the basis of being the legal surviving spouse of the Veteran.  In that regard, the Board provides some additional comments concerning a claimant who is recognized as the "deemed-valid" widow of a veteran for VA purposes.  VA General Counsel has noted that 38 U.S.C.A. § 103(a), which was originally enacted in 1957 with only minor changes since then, is an equitable provision allowing for the recognition of relationships other than valid legal marriages.  See VAOPGCPREC 20-90 (June 19, 1990).  A close examination of 38 U.S.C.A. § 103(a) and its legislative history by VA has indicated that Congress' primary concern was to provide relief to claimants whose marriages to veterans were somehow flawed through no fault of their own.  VA General Counsel also observed that the statute also contains a restriction, which precludes recognition of a purported marriage if a "claim has been filed by a legal widow or widower of such veteran who is found to be entitled to such benefits."  Further, the statute also unambiguously states that duplicative (death benefits) payments are prohibited.  In other words, a deemed-valid widow stands to lose the benefits granted under 38 U.S.C. § 103(a) once a claimant with a superior claim comes forward.  Id.  Notwithstanding this restrictive provision, it has been VA's position that the possibility that benefits may have to be discontinued in the future does not justify denial of such benefits to an individual who qualifies for them; to hold otherwise would undermine Congress' objective to provide relief to deemed-valid spouses.  Id.  Thus, while the Board's decision herein is favorable to the appellant's claim, the Board makes no determination regarding her recognition as the surviving spouse of the Veteran if, at some future point in time, Stephanie was to file a claim for VA death benefits on account of being the surviving spouse of the Veteran.  The validity of a marriage between the Veteran and Stephanie would have to be decided at that time; it is not the determining factor in the present appeal.  
In sum, as articulated above, the Board concludes that the requirements for deeming a marriage valid for VA purposes have been met by the appellant under 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c).  Because the Board deems that the appellant's marriage to the Veteran was valid for VA purposes, the appellant meets the definition of a surviving spouse for purposes of entitlement to VA death pension, death compensation, and DIC under 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(2).  Accordingly, recognition as the Veteran's surviving spouse for VA purposes is warranted.  38 C.F.R. §§ 3.50, 3.52, 3.54.


ORDER

The appeal seeking recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


